t c memo united_states tax_court newton k and kimberly a mckoin petitioners v commissioner of internal revenue respondent docket no filed date newton k mckoin pro_se alan friday for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure - - after a concession by petitioner newton k mckoin ’ the only issue for decision is whether certain payments made by petitioner newton k mckoin pursuant to an installment_payment agreement may be offset against the deficiency in issue herein we hold that they may not findings_of_fact virtually all of the facts have been stipulated and they are so found petitioners resided in d’iberville mississippi at the time that their petition was filed with the court references to petitioner are to newton k mckoin ’ a petitioner’s tax_liability for the year in issue petitioner an attorney timely filed a federal_income_tax return form_1040 for on his return petitioner reported income_tax in the amount of dollar_figure and claimed total payments in the amount of dollar_figure accordingly petitioner claimed an ' petitioner newton k mckoin does not dispute the deficiency in income_tax determined by respondent petitioner kimberly a mckoin mrs mckoin did not appear at trial and did not execute the stipulation of facts accordingly the court will dismiss this action as to her pursuant to respondent’s oral motion to dismiss for lack of prosecution see rule b tax_court rules_of_practice and procedure however decision will be entered against mrs mckoin consistent with the decision entered against petitioner this total consisted of income_tax in the amount of dollar_figure withheld from mrs mckoin’s wages and estimated_tax paid_by petitioner in the amount of dollar_figure overpayment in the amount of dollar_figure in processing petitioner’s return respondent discovered mathematical or clerical errors that served to understate petitioner’s reported tax_liability and therefore overstate petitioner’s overpayment claim by dollar_figure after correction of these errors the overpayment claim was reduced to dollar_figure by notice dated date respondent advised petitioner that the overpayment claimed on his return corrected as described above had been applied to petitioner’s outstanding tax_liability for on date respondent sent petitioner a notice_of_deficiency determining a deficiency in his federal_income_tax for in the amount of dollar_figure the deficiency was based on respondent’s determination that petitioner had failed to report on his return gambling income in the amount of dollar_figure interest_income in the amount of dollar_figure and taxable social_security_benefits in the amount of dollar_figure shortly after respondent sent the notice_of_deficiency petitioner submitted form 1040x amended u s individual_income_tax_return for in the form 1040x petitioner admitted that he had failed to report the amounts determined by respondent in the notice_of_deficiency and that his total income_tax_liability for was dollar_figure an amount consistent with q4e- respondent’s overall determination further in the form 1040x petitioner claimed an overpayment in the amount of dollar_figure which he calculated by subtracting total_tax of dollar_figure from total payments of dollar_figure b petitioner’s tax_liabilities for through prior to petitioner entered into an installment_payment agreement with respondent this agreement which was memorialized using form 433-d installment_agreement pertained to income taxes owed by petitioner for the taxable years through in the amount of approximately dollar_figure the agreement has remained in effect continuously through the date of submission of this case as originally executed the installment_agreement obligated petitioner to pay percent of his monthly gross_receipts to respondent in or about the agreement was amended to obligate petitioner to pay percent of his monthly gross_receipts to respondent the agreement provides that amounts paid_by petitioner will be applied to current year’s estimated_tax the installment_agreement includes a number of conditions among these conditions are the following three all federal taxes that become due during the term of this agreement must be paid on time any federal or state refunds that might otherwise be mathematically the amount of the claimed overpayment should have been dollar_figure --- - -due will be applied to this liability until it is satisfied if the conditions of this installment_agreement are not met it will be terminated and the entire tax_liability may be collected by levy on income bank accounts or any other assets or by seizure of property opinion petitioner concedes that there is a deficiency in his income_tax for as determined by respondent in the notice_of_deficiency however petitioner contends that he does not owe the deficiency because he previously paid it in this regard petitioner relies on language in the installment_agreement that obligates him to pay percent of his monthly gross_receipts to respondent to be applied to current year’s estimated_tax petitioner construes this language to mean that current_year payments made pursuant to the installment_agreement are allocable to current_year tax_liability regardless of when such liability may ultimately be determined and only then may any excess be applied to an outstanding liability for some other year we disagree with petitioner’s interpretation of the installment_agreement in our view petitioner’s interpretation is strained if not unreasonable and subverts the statutorily established estimated_tax payment procedure the installment_agreement expressly requires that all federal taxes that become due during the term of this agreement must be paid on time towards that end the agreement obligates - - petitioner to pay percent of his monthly gross_receipts to respondent to be applied to current year’s estimated_tax payment of estimated_tax by a taxpayer constitutes payment on account of the taxpayer’s current_year tax_liability as reported by the taxpayer on the taxpayer’s return sec_6315 see sec_6654 see also in re ripley 926_f2d_440 cir for a brief general discussion of the estimated_tax payment procedure once such reported liability is paid any excess payment constitutes an overpayment which may be refunded to the taxpayer or applied by the commissioner to any outstanding liability owed by the taxpayer see sec_6402 in this regard the installment_agreement expressly authorizes respondent to apply any refund that might otherwise be payable to any outstanding liability covered by the agreement here petitioner made payments pursuant to the installment_agreement in that respondent properly treated as payments of estimated_tax for petitioner then filed his return and claimed an overpayment because estimated_tax payments plus withheld income_tax exceeded his reported tax_liability respondent allowed the claim after adjusting the amount to correct for certain mathematical or clerical errors made by petitioner then acting pursuant to sec_6402 respondent all section references are to the internal_revenue_code in effect for the taxable_year in issue - applied the overpayment to petitioner’s outstanding liability for respondent’s actions were fully consistent with the installment_agreement as well as with operative provisions of statutory law see 91_tc_85 after applying an overpayment to a taxpayer’s liability for another taxable_year the commissioner is not precluded from subsequently determining a deficiency for the taxable_year in respect of which the overpayment was originally claimed and allowed in view of the foregoing we hold for respondent in order to give effect to our disposition of the disputed issue as well as petitioner’s concession and respondent’s oral motion to dismiss for lack of prosecution as to petitioner kimberly a mckoin an appropriate order of dismissal and decision will be entered in so holding we are mindful of sec_6512 which serves to deny jurisdiction to the court to restrain or review any credit or reduction made by the secretary under sec_6402 112_tc_46
